     Case 1:18-cv-01297-AWI-EPG Document 29 Filed 05/24/19 Page 1 of 2

 1   ARTURO J. GONZALEZ (CA SBN 121490)
     AGonzalez@mofo.com
 2   SHAELYN K. DAWSON (CA SBN 288278)
     ShaelynDawson@mofo.com
 3   DAVID J. WIENER (CA SBN 291659)
     DWiener@mofo.com
 4   MORRISON & FOERSTER LLP
     425 Market Street
 5   San Francisco, California 94105-2482
     Telephone: 415.268.7000
 6
     Attorneys for Plaintiffs
 7   CARLOS HERRERA AND ANNA HERRERA

 8                                  UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10                                         FRESNO DIVISION
11   CARLOS HERRERA AND ANNA HERRERA,                  Case No.   1:18-cv-01297-AWI-EPG
12                          Plaintiffs,                NOTICE OF WITHDRAWAL OF
                                                       D. KRUZE
13          v.
14   COUNTY OF FRESNO, FRESNO COUNTY
     SHERIFF’S OFFICE, AND DOES 1 THROUGH
15   20,
16                          Defendants.
17

18

19

20

21

22

23

24

25

26

27
28
     NOTICE OF WITHDRAWAL
     CASE NO. 18-CV-01297-AWI-EPG
                                                  1
     sf-4028190
     Case 1:18-cv-01297-AWI-EPG Document 29 Filed 05/24/19 Page 2 of 2

 1   TO THE CLERK OF THE COURT, ALL PARTIES AND ALL COUNSEL OF RECORD:

 2            PLEASE TAKE NOTICE that Morrison & Foerster LLP, counsel for Plaintiffs, Carlos

 3   and Anna Herrera, respectfully withdraws the appearance of Diana B. Kruze in the above-

 4   captioned matter. No other attorney is withdrawing via this notice. Arturo Gonzalez, Shaelyn

 5   Dawson and David Wiener of Morrison & Foerster LLP, will remain as counsel for Plaintiffs.

 6            PLEASE TAKE FURTHER NOTICE that counsel for Plaintiffs respectfully request that

 7   Ms. Kruze’s name be removed from all service lists, and that electronic notification to her e-mail

 8   address at DKruze@mofo.com be discontinued with regard to this case via the Court’s ECF

 9   system and any other noticing lists.

10   Dated:        May 24, 2019                   ARTURO J. GONZALEZ
                                                  DIANA KRUZE
11                                                SHAELYN K. DAWSON
                                                  DAVID J. WIENER
12                                                MORRISON & FOERSTER LLP
13

14                                                By:     /s/ Diana Kruze
15
                                                          Attorneys for Plaintiffs
16                                                        CARLOS HERRERA AND ANNA
                                                          HERRERA
17

18

19

20

21

22

23

24

25

26

27
28

     Notice of Withdrawal
                                                      2
     Case No. 1:18-cv-01297-AWI-EPG
     sf-4028190
